            Case 2:19-cv-03407-GAM Document 15 Filed 11/19/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLISON MASSENBURG,                          :
     Plaintiff,                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-3407
                                             :
FOOT LOCKER RETAIL, INC.,                    :
     Defendant.                              :


                                            ORDER

       This 19th day of November, 2020, it is hereby ORDERED that Defendant’s Motion for

Summary Judgment (ECF 13) is GRANTED. Judgment shall be entered in favor of Defendant

Foot Locker Retail, Inc.

       The Clerk is requested to mark this case closed for statistical purposes.



                                                              /s/ Gerald Austin McHugh
                                                             United States District Judge
